Examiner’s Amendment and Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 11-18 and 20 directed to Subcombination II (see the Requirement for Election mailed on 07/08/2021), non-elected without traverse (see paragraph 2 of the non-final Office Action mailed on 09/24/2021).  Accordingly, these claims are being cancelled:  

The application has been amended as follows:   Cancel claims 11-18 and 20. 

Allowable Subject Matter
Claims 1-10 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The claim amendment filed on 12/22/2021 has been entered.   Independent claim 1 (the sole independent claim) has been clarified such that the depth loss is calculated “between” the extracted 

	With respect to the Liu reference (see paragraph 9 of the Office Action mailed on 09/24/2021):


    PNG
    media_image1.png
    435
    972
    media_image1.png
    Greyscale

; and

With respect to the Kumar et al. reference (see paragraph 10 of the Office Action mailed on 09/24/2021):


    PNG
    media_image2.png
    299
    995
    media_image2.png
    Greyscale

.

	During a telephone interview conducted on 01/12/2022 (summarized in the attached Interview Summary Record), the examiner agreed that the previous claim interpretation under 35 USC 112f was incorrect (see the Office Action mailed on 09/24/2021, paragraph 6).  However, the terms “generative model”, “depth classification model”, and “discriminative model” remain structural elements, and must carry a structural interpretation.  Therefore, turning to MEPE 2111.01 V. (Plain Meaning), these terms do NOT have an ordinary or customary meaning, and therefore we turn to the specification to provide such a meaning.  The examiner turns to specification PG Publication US 2020/0134383 A1, paragraph 0059 which describes the structure of each of these elements as a “machine learning structure” such as “configured with the neural network” as one example.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665